                 Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 1 of 15


Bucci, Antoinette M.

From:                              Jaclyn DiPaola <jaclyn@pghfirm.com>
Sent:                              Thursday, December 3, 2020 2:25 PM
To:                                Sember Izsak, Rebecca
Cc:                                Noah Fardo; Bill Rogel
Subject:                           A.N. v. Walmart et al.
Attachments:                       Matty Complaint Final 12-3-2020.pdf


Hello Rebecca,

Attached please find our Complaint in Civil Action for the above-referenced matter which is being sent for
filing today.

Do you need a copy of this mailed to you or will this email suffice? Please confirm either way.

Thank you,
Jaclyn


--




Jaclyn M. DiPaola, Esq.

812 Ivy Street | Shadyside | Pittsburgh, PA 15232
Phone: 412.802.6666 | Fax: 412.802.6667
website: www.Pghfirm.com

Twitter • Facebook • YouTube

COVID-19 REQUEST: Flaherty Fardo Rogel & Amick, LLC remains open and operating but will only communicate through
video-conferencing, telephone and/or email at this time. We ask that you do not mail, hand deliver, or send documents
by way of expedited courier (e.g. UPS, FedEx, etc.) to our firm. We will extend the same courtesy. If you are worried
about protected information, you may email us at info@pghfirm.com with a ShareFile request. Please stay safe and
healthy.

This e-mail message and any files attached are subject to confidential attorney-client privilege. If you have received this e-
mail in error, please notify the sender immediately and destroy the original message without making a copy. Any review,
disclosure, copying, distribution or any action or reliance based on this message is prohibited by law. Please also be
advised that in compliance with the FDCPA, Flaherty Fardo Rogel & Amick, LLC is deemed a debt collector and any and
all information received will be used for that purpose. Thank you.




                                                              1
  Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 2 of 15




 IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY, PENNSYLVANIA
A.N., a minor, by and through Carissa     CIVIL DIVISION
Matty, parent and natural guardian.

                    Plaintiff,            Case No.: 1777 of 2020 GD
    v.
                                          COMPLAINT IN CIVIL ACTION

                                          Code:
WAL-MART STORES, INC., a Delaware
corporation, and WAL-MART REAL
ESTATE BUSINESS TRUST, a Delaware
statutory trust, jointly and severally,

                    Defendants.

                                          Filed on behalf of Plaintiff

                                          Counsel of Record for this Party:

                                          FLAHERTY FARDO ROGEL & AMICK, LLC.
                                          Firm I.D. # 527

                                          Noah Paul Fardo, Esquire
                                          PA I.D. # 83848

                                          William F. Rogel, Esquire
                                          PA I.D. #203348

                                          Jaclyn M. DiPaola, Esquire
                                          PA I.D. #322531

                                          812 Ivy Street | Shadyside
                                          Pittsburgh, PA 15232
                                          Telephone No.:         (412) 802-6666
                                          Fax No.:               (412) 802-6667
                                          Email:             info@pghfirm.com
    Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 3 of 15




  IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY, PENNSYLVANIA

 A.N., a minor, by and through Carissa           CIVIL DIVISION
 Matty, parent and natural guardian,

                      Plaintiff,                 Case No.: 1777 of 2020 GD
      v.
                                                 COMPLAINT IN CIVIL ACTION

                                                 Code:
 WAL-MART STORES, INC., a Delaware
 corporation, and WAL-MART REAL
 ESTATE BUSINESS TRUST, a Delaware
 statutory trust, jointly and severally.

                      Defendants.


                                            NOTICE

YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice
are served, by entering a written appearance personally or by attorney and filing in writing with
the Court your defenses or objections to the claims set forth against you. You are warned that if
you fail to do so the case may proceed without you and a judgment may be entered against you
by the Court without further notice for any money claimed in the Complaint or for any other
claim or relief requested by the Plaintiff. You may lose money or property or other rights
important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS
OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

                              Pennsylvania Lawyer Referral Service
                                 Pennsylvania Bar Association
                                        100 South Street
                                          PO Box 186
                                     Harrisburg, PA 17105
                                        1-800-692-7375
   Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 4 of 15




  IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY, PENNSYLVANIA

 A.N., a minor, by and through Carissa                 CIVIL DIVISION
 Matty, parent and natural guardian.

                         Plaintiff,                    Case No.: 1777 of 2020 GD
      v.
                                                       COMPLAINT IN CIVIL ACTION

                                                       Code:
 WAL-MART STORES, INC., a Delaware
 corporation, and WAL-MART REAL
 ESTATE BUSINESS TRUST, a Delaware
 statutory trust, jointly and severally,

                         Defendants.


                                 COMPLAINT IN CIVIL ACTION

AND NOW comes Plaintiff, A.N. by Carissa Matty, by and through their legal counsel, Flaherty

Fardo Rogel and Amick, LLC, and files the within Complaint in Civil Action, and in support

thereof avers the following:


                                              PARTIES

    1. Plaintiff A.N. is a minor child and citizen of the Commonwealth of Pennsylvania, residing

       with Carissa Matty, who is a parent and legal guardian of A.N.

   2. Defendant Wal-Mart Stores, Inc. is a Delaware corporation lawfully authorized to

       conduct business in the Commonwealth of Pennsylvania with its principal place of

       business located at 702 S.W. 8th Street, Bentonville, Arkansas 72716.

   3. Defendant Wal-Mart Real Estate Business Trust is a statutory trust organized and existing

       under the laws of the State of Delaware lawfully authorized to conduct business in the

       Commonwealth of Pennsylvania with a principal place of business located at 2001 S.E.

           10th Street, Bentonville, Arkansas 72712.
Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 5 of 15




4. Defendant Wal-Mart Stores, Inc. and Defendant Wal-Mart Real Estate Business Trust shall

   hereinafter be referred to collectively as “Defendants.”

5. Defendants own, manage, maintain, and operate a store at 355 Walmart Drive, Uniontown,

   PA 15401.


                               FACTUAL BACKGROUND

6. On November 7,2015, Plaintiff A.N. and his/her mother were business invitees at the

   Defendants’ store located at 355 Walmart Drive, Uniontown, PA 15401.

7. Upon information and belief, it is averred that the physical premises was at all times

   relevant owned by Defendant Wal-Mart Real Estate Business Trust.

8. Upon information and belief, it is averred that Defendant Wal-Mart Stores, Inc. operates

   the Wal-Mart store located on the premises.

9. Upon information and belief, it is believed and averred that both Defendants are in

   possession of and/or exercise control over the premises, and so both are jointly and

   severally liable to Plaintiff in the instant matter.

10. On November 7,2015, Plaintiff was walking in a carefully and prudent way in the

   aisle/area where yogurt was sold when suddenly, and without warning. Plaintiff slipped

   on yogurt that had been spilled onto the floor.

11. At all times relevant hereto, Plaintiff acted with due care, attention, and regard for

   Plaintiffs own safety and well-being.

12. Defendants were, or in the exercise of reasonable care should have been, aware that

   yogurt spilled onto the floor which was devoid of proper cautionary signage and clean-up

   for an unreasonably long time, more likely than not, could create a dangerous condition

   to business invitees in the store, such as Plaintiff.
Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 6 of 15




13. Upon information and belief, it is averred that employees and/or agents of Defendants

   were in fact aware of the spilled yogurt prior to Plaintiffs fall.

14. Upon information and belief, it is averred that employees and/or agents of Defendants

   may have spilled the yogurt in question.

15. In any case, upon information and belief it is averred that the yogurt on which Plaintiff

   slipped and fell was present on the floor of the Walmart store for a sufficiently long

   period of time that the Defendants may be properly charged with knowledge of same.

16. Furthermore, Defendants had actual knowledge of prior incidents wherein yogurt or other

   liquids were spilled on the floor in customer areas and, specifically, the area where

   Plaintiff fell, and the unreasonably dangerous condition that such spills constitute.

17. Nevertheless, Defendants failed to exercise reasonable care to prevent or reduce the

    likelihood of such spills, to use materials to decrease the danger posed by such spills, to

   discover the spill in question, to adequately warn Plaintiff and other customers of the

    spill, and/or to promptly clean up or otherwise remedy the dangerous condition.

18. The result is an obvious and known likelihood that business invitees will end up slipping

   on the spilled yogurt, sustaining injuries.

19. Plaintiff did slip on the spilled yogurt and fell to the floor.

20. As a result of the slip. Plaintiff sustained serious injuries, including but not limited to:

            a.      Forefoot supinatus of the right lower extremity;

            b.      Pes planus of the right lower extremity;

            c.      Hallux abductovalgus of the right lower extremity;

            d.      Salter-Harris fracture of right distal tibia;

            e.      Scarring and permanent disfigurement;
Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 7 of 15




           f.      A limp which may be permanent in nature;

           g-      Injury with damage to the bones, joints, ligaments, tendons, nerves, muscles

                   and/or soft tissues including stiffness, loss of range of motion, soreness, and

                   pain;

           h.      Emotional pain and suffering, fear, shock, fright, embarrassment, mental

                   anguish, anxiety, and loss of well-being; and

           i.      Other severe and/or permanent injuries.

21. Plaintiff has undergone numerous corrective surgeries to his/her right leg, ankle, and/or

   foot.

22. Plaintiff has already incurred medical bills and expenses as a result of the treatment

   sustained, such to be borne by his/her parent on his/her behalf.

23. Plaintiff will likely be required to undergo additional surgeries/treatment and will incur

   additional medical expenses, as he/she is soon reaching the age of majority.

24. Therefore, Plaintiff brings the instant action seeking an award of compensatory damages

   to the full extent allowed by applicable law.


                                   COUNT I;
                      PREMISES LIABILITY—NEGLIGENCE
                              As to all Defendants

25. All preceding paragraphs are incorporated herein by reference.

26. Defendants were at all times in possession of the premises, a Wal-Mart store that was

    open to the public for business purposes.

27. Plaintiff and Plaintiffs mother were on the premises for the purposes of Defendants’

    business and so were business invitees.
Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 8 of 15




28. As such, Defendants owed Plaintiff the highest duty of care, an affirmative duty to

   protect a Plaintiff not only against known dangers but also against those which might be

   discovered with reasonable care.

29. Thus, at all times relevant, it was the duty of the Defendants to keep, maintain, monitor

   and supervise the aforementioned premises to provide a safe condition for invitees and

   other persons in the position of Plaintiff.

30. The fall, as abovementioned, was caused solely by the negligent acts and/or omissions of

   the Defendants, by their agents, servants, workmen, and/or employees in the course and

   scope of their employment and/or in furtherance of the business of the Defendants and

   was due in no manner whatsoever to any negligence on the part of the Plaintiff.

31. Defendants were negligent in one or more of the following ways, alone or in

   combination:

       a. In dropping, moving, carrying, storing, or otherwise causing or negligently

           allowing the yogurt, on which Plaintiff slipped and fell, to spill or to otherwise

           become present on the floor;

       b. In failing to establish a policy, procedure, or practice and schedule of inspections

           sufficient to discover the yogurt had been spilled within a reasonably prompt

           time;

       c. In failing to carry out any inspection at the time or in the manner required by any

           established policies, procedures, and/or practices;

       d. In failing to pay sufficient attention and/or take sufficient time during

           inspection(s), such that the spilled yogurt was not noticed;
Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 9 of 15




     e. In failing to be sufficiently attentive for the spill when in the area even for non­

          inspection purposes;

     f. In, upon noticing the spilled yogurt, failing to promptly remedy the condition

          and/or allowing such condition to persist for an unreasonable period of time;

     g. In, upon noticing the spilled yogurt, failing to promptly, repeatedly, and

          adequately warn Plaintiff and other patrons, by signage, verbally, or by any other

          means, of the presence of the dangerous, hazardous condition;

     h. In failing to establish and enforce a policy, procedure, and/or practice for

          discovering and cleaning spills on the floor that included both prompt and

          adequate warnings and prompt remediation;

     i. In failing to take actions in the handling, storage, display, and layout of the yogurt

          section/aisle/area to minimize the risk and/or frequency of spills;

     j.   In failing to inspect, maintain, and/or clean the area of the accident in a

          reasonable, adequate, and prudent manner;

     k. In failing to have a plan, policy and/or procedure in place to inspect, maintain

          and/or clean the area of the fall in a reasonable, adequate, and prudent manner;

     1. In failing to enforce, or otherwise adhere to, a plan, policy, and/or procedure for

          the inspection, cleaning, and maintenance;

     m. In failing to apprehend the severity and frequency of the risk posed by spilled

          yogurt and other fluids and substances in the area of the dairy/yogurt aisle;

     n. In failing to take reasonable measures to prevent or minimize recurrence or

          otherwise reduce and minimize the risk to customers posed by the spillage of
Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 10 of 15




         yogurt and other fluids and substances in the area of the dairy/yogurt aisle after

         experiencing prior spills and or prior slip and/or fall incidents;

     o. In designing the store and laying out the shelves and merchandise so as to

         intentionally attract the visual attention of customers;

     p. In failing to take additional care to account for the fact that customers’ eyes are

         typically drawn to the merchandise in protecting them from slippery substances

         on the floor;

     q. In failing to analyze, study, test, and examine and subsequently review the

         flooring materials used in the area of the dairy aisle to assess for the conspicuity

         and slipperiness of various spills, including of yogurt;

      r. In failing to analyze, study, test, and install flooring that reduces and/or minimizes

         the risk of injury by customers who slip and/or fall on spilled substances, whether

         by increasing conspicuity of spills, increasing the coefficient of friction,

          decreasing the slipperiness of common spills, wicking or absorbing spills, and/or

         otherwise;

      s. In failing to install, study, and/or consider the installation or placement of

          carpeting, rugs, mats, or other such materials on the floors in the area of the

          yogurt/dairy aisle(s);

      t. In failing to warn Plaintiff and other patrons of the recurring danger of spills in

          the yogurt/dairy aisle(s);

      u. In failing to provide extra inspection or increased safety measures in the

          yogurt/dairy aisle(s) aisle, a place in the store that is probable and known to have

          slippery substances and spills; and
Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 11 of 15




       v. In otherwise failing to act with due care and reasonable prudence to prevent,

             discover, and remedy spills in the yogurt/dairy aisle(s) aisle when past experience

             at Wal-Mart stores should have alerted Defendants to the heightened danger.

32. Because of the foregoing negligent acts and/or omissions by Defendants, a dangerous

   condition persisted at the store.

33. A business invitee slipping, and thus being injured, was a reasonably foreseeable

   consequence of said dangerous condition.

34. Plaintiff did actually slip on the spilled yogurt on the floor.

35. As a direct and proximate result of Defendants’ negligence, Plaintiff suffered severe

    injuries as follows:

        a. Forefoot supinatus of the right lower extremity;

        b. Pes planus of the right lower extremity;

        c. Hallux abductovalgus of the right lower extremity;

        d. Salter-Harris fracture of right distal tibia;

        e. Scarring and permanent disfigurement;

        f. A limp which may be permanent in nature;

        g. Injury with damage to the bones, joints, ligaments, tendons, nerves, muscles

             and/or soft tissues including stiffness, loss of range of motion, soreness, and

             pain;

        h. Emotional pain and suffering, fear, shock, fright, embarrassment, mental

             anguish, anxiety, and loss of well-being; and

        i.   Other severe and/or permanent injuries.
   Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 12 of 15




   36. As a direct and proximate result of the aforesaid negligence, Plaintiff sustained injuries

        and is entitled by law to recover for the following damages:

           a. Compensation for permanent disfigurement and physical injury to Plaintiffs

               body;

           b. Compensation expenses for medical treatment and services from the time of the

               surgery until the present and into the future;

           c. Compensation for past, present, and future physical pain and suffering;

           d. Compensation for discomfort, mental anxiety, loss of well-being, and the loss of

               enjoyment of life in the past, present, and future;

           e. Compensation for lost earnings and/or earning capacity in the past, present, and

               future.


WHEREFORE, Plaintiff A.N. by and through his/her parent and guardian, Carissa Matty,
requests the entry of judgment in Plaintiff s favor and against Defendants Wal-Mart Stores, Inc.
and Wal-Mart Real Estate Business Trust, jointly and severally, and an award of compensatory
damages in an amount in excess of the limits of compulsory arbitration, plus costs of suit,
applicable interest, damages for delay, and such other or additional relief as this Honorable Court
may deem appropriate.
                                                      Respectfully submitted,


                                                      FLAHERTY FARDO ROGEL &
                                                      AMICK, LLC



Date:                                         By:
                                                      Noah P;      rdo, Esq.
                                                      Willi;       pgel, Esq.
                                                      Jaclvn M. DiPaola, Esq.
                                                      Attorneys for Plaintiff
          Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 13 of 15




  IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY, PENNSYLVANIA

A.N., a minor, by and through Carissa             CIVIL DIVISION
Matty, parent and natural guardian.

                      Plaintiff,                   Case No.: 1777 of 2020 GD

     v.
                                                   COMPLAINT IN CIVIL ACTION

                                                   Code:
WAL-MART STORES, INC., a Delaware
corporation, and WAL-MART REAL
ESTATE BUSINESS TRUST, a Delaware
statutory trust, jointly and severally.

                      Defendants.


                                         VERIFICATION

I, Carissa Matty, parent and natural guardian of Plaintiff, aver that the statements contained in

the attached Complaint in Civil Action are true and correct to the best of my information,

knowledge and belief, and are made subject to the penalties of 18 Pa. Cons. Stat. Ann. § 4904

relating to the unsworn falsification to authorities.



Date:
                                                        Carissa Matty
   Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 14 of 15




  IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY, PENNSYLVANIA

A.N., a minor, by and through Carissa                CIVIL DIVISION
Matty, parent and natural guardian,

                         Plaintiff,                  Case No.: 1777 of 2020 GD

     v.
                                                     COMPLAINT IN CIVIL ACTION

                                                       Code:
 WAL-MART STORES, INC., a Delaware
 corporation, and WAL-MART REAL
 ESTATE BUSINESS TRUST, a Delaware
 statutory trust, jointly and severally,

                         Defendants.


                                 CERTIFICATE OF COMPLIANCE

          I certify that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential

information and documents.

                                                          Respectfully Submitted,

                                                          FLAHERTY FARDO
                                                          ROGEL & AMICK, LLC



DATED:                    17-0                   BY:
                                                          Jaclyn.M. DiPaola, Esquire
                                                          Attorney for Plaintiff
   Case 2:21-cv-00010-DSC Document 1-6 Filed 01/04/21 Page 15 of 15




 IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY, PENNSYLVANIA

A.N., a minor, by and through Carissa               CIVIL DIVISION
Matty, parent and natural guardian,

                         Plaintiff,                 Case No.: 1777 of 2020 GD

     v.
                                                    COMPLAINT IN CIVIL ACTION

                                                    Code:
WAL-MART STORES, INC., a Delaware
corporation, and WAL-MART REAL
ESTATE BUSINESS TRUST, a Delaware
statutory trust, jointly and severally,

                         Defendants.


                                      CERTIFICATE OF SERVICE

          I, Jaclyn M. DiPaola, Esq., hereby certify that a true and correct copy of the foregoing

Complaint in Civil Action was served this 'i( d day of         PdT'.        , 2020, via email only

upon the following:


                                         Rebecca Sember Izsak
                                      Thomas Thomas & Hafer, LLP
                                          rsember@tthlaw.com




                                                               Jadyn M" DiP aola, Esq.
                                                               Attoorney for P laintiff
